         Case 6:19-cv-01044-EFM Document 141 Filed 10/21/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                                      OF
                                WICHITA KANSAS




                                                  Case No. 6:19-cv-01044-EFM-JPO
                                                             JURY DEMAND


CARMEN WATSON
Pro Se’ plaintiff,




V.


UNIFIED SCHOOL DISTRICT NO. 500,
KCKPS
Defendant’s,



     PLAINTIFF’S OPPOSITION TO DEFENDANT’S REPLY FILED ON THE 9TH, OF
                        OCTOBER 2020 AND PROPOSAL




I the plaintiff Carmen Watson oppose the defendant’s recent filing on October 9th, 2020, I attest to
never receiving the alleged filing for Summary Judgment the defendant’s allege to have filed on
September 1, 2020. The defendant’s provided a exhibit displaying an email address they state had
the new filing attached, however the plaintiff hasn’t received the file, in which is why the
defendant’s should have mailed a copy, and if alleging they did so should have provided some sort
of proof of service, not email correspondences.



I the plaintiff have also requested in motions to the court to consider appointing me counsel on the
grounds of having multiple physical and mental impairments, evidence have been provided via
         Case 6:19-cv-01044-EFM Document 141 Filed 10/21/20 Page 2 of 5




exhibits by both the plaintiff and defendant’s of suffering from such. In recent the plaintiff has
been diagnosed with additional mental impairments, borderline personality disorder, and complex
PTSD see attached exhibit (A).



Both the plaintiff and defendant’s has previously motioned to the court Summary of Judgment
which the court ruled on see dkt. (129) granting in part the defendant’s Motion for Summary,
leaving the last issue at hand as to whether the plaintiff was entitled to front pay on the grounds of
being granted her ADA Anti-retaliation claims by the courts. The plaintiff originally requested
$100,000.00 for front pay damages however after several attempts to settled this ongoing dispute
the plaintiff made her final offer to settle at $16,000 to settle all claims and future charges, however
the defendant’s continued to counter offer the plaintiff a $1,000 settlement.



CONCLUSION
In attempt to settle this lengthy dispute, cost and burden on the Courts and all parties, The plaintiff
request and proposes that the plaintiff be granted the sum amount of $16,000 by the courts from
the defendant’s for damages relating to her ADA anti-retaliation claims previously granted.




AFFIDAVIT
I Carmen Watson attest that all statements are true and factual to the best of my knowledge.




                                                                          Respectfully Submitted,
                                                                                 Carmen Watson
                                                                                October 20, 2020
       Case 6:19-cv-01044-EFM Document 141 Filed 10/21/20 Page 3 of 5




                         CERTIFICATE OF SERVICE
I hereby certify that on the 20th day of October 2020, I filed the foregoing with
of the District’s Court Clerk and sent a copy via U.S. mail, postage prepaid to
the following Counsel for Defendant’s:


Gregory Goheen
McANANY, VAN CLEAVE & PHILLPS, P.A.
10 E. Cambridge Circle Drive, Suite 300
Kansas City, Kansas 66103




                                                         Respectfully Submitted,
                                                                Carmen Watson
                                                               October 20, 2020
 Case 6:19-cv-01044-EFM Document 141 Filed 10/21/20 Page 4 of 5




EXHIBIT A
Case 6:19-cv-01044-EFM Document 141 Filed 10/21/20 Page 5 of 5
